Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 1 of 19 PageID 83



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISON

MARCUS SMITH, ALVIN HODGE
And DAVID KORTRIGHT, on behalf
of themselves and on behalf of all
others similarly situated,

       Plaintiffs,

v.                                                  Case No. : 8:19-cv-02068-CEH-CPT

KFORCE INC., a Florida profit corporation,

      Defendant.
_____________________________________/

                        SECOND AMENDED CLASS ACTION
                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, MARCUS SMITH, ALVIN HODGE and DAVID KORTRIGHTon behalf of

themselves, the putative classes set forth below, and in the public interest, bring the following

Second Amended Class Action Complaint against Defendant, KFORCE INC., including,

subsidiaries, divisions and affiliates (hereinafter, “Defendant”), under the Fair Credit Reporting

Act of 1970, as amended (“FCRA”), 15 U.S.C. § 1681 et seq.

                              PRELIMINARY STATEMENT

       1.      Plaintiffs are consumers/applicants who were the subject of consumer reports used

for employment purposes by Defendant, KFORCE INC.

       2.      Defendant routinely obtains and uses information in consumer reports to

conduct background checks on applicants and employees.

       3.      The FCRA, 15 U.S.C. § 1681b, makes it presumptively unlawful to obtain and use

a consumer report for an employment purpose. Such use becomes lawful if and only if the “user”

– in this case Defendant – has complied with the FCRA’s strict notice requirements. See 15
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 2 of 19 PageID 84



U.S.C. §§ 1681b(b)(2), (3).

       4.      Defendant willfully violated these requirements in multiple ways, in systematic

violation of Plaintiffs’ rights and the rights of other putative class members.

       5.      Defendant violated 15 U.S.C. § 1681b(b)(2)(A)(i) by procuring consumer reports

on Plaintiffs and other putative class members for employment purposes, without first making

proper disclosures in the format required by the statute. Under this subsection of the FCRA,

Defendant was required to disclose to its applicants and employees - in a document that consists

solely of the disclosure – that they may obtain their consumer reports for employment purposes,

before obtaining the reports. Id. Defendant willfully violated this requirement by failing to

provide the Plaintiffs with a document consisting solely of the disclosure that it may obtain a

consumer report on them for employment purposes, before obtaining their consumer reports.

       6.      Defendant also violated 15 U.S.C. § 1681b(b)(2)(A)(ii) by obtaining consumer

reports on Plaintiffs and other putative class members without lawful authorization.

       7.      In Counts I and II, Plaintiffs assert a FCRA claim under 15 U.S.C. §§

1681b(b)(2)(A)(i)-(ii) on behalf of a “Background Check Class” consisting of:

               ALL KFO RCE INC. emp l oyees an d job app li can ts i n the
               Uni ted S tates wh o w ere sub ject of a consu mer rep ort for
               emp l oymen t pu rp oses to wh om KFO RCE INC. f ail ed to
               p rovid e a l awful di scl osure b ef ore p rocu rin g th e report
               as requi red b y 15 U.S .C. § 1681b (b)(2)(A) w ithin fi ve
               years of th e fil in g of thi s comp lain t th rou gh th e d ate of
               th e fin al jud gment i n th is action .

       8.      On behalf of themselves and the putative classes, Plaintiffs seek statutory

damages, costs and attorneys’ fees, and other appropriate relief under the FCRA.

                                             PARTIES

       9.      Plaintiffs Marcus Smith, Alvin Hodge and David Kortright applied for


                                                  2
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 3 of 19 PageID 85



employment with Defendant. Plaintiffs Smith, Hodge and Kortright are members of the putative

Background Check Class. Defendant is a nationwide publicly traded staffing company, and user

of consumer reports as contemplated by the FCRA, at 15 U.S.C. § 1681b.

                                JURISDICTION AND VENUE

       10.     This is an action for statutory damages for violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq.

       11.     The Court has jurisdiction under the FCRA, 15 U.S.C. § 1681p.

       12.     Venue is proper in the United States District Court, Middle District of Florida,

Tampa Division because the circumstances giving rise to the allegations in this Complaint

occurred in the Middle District of Florida and Defendant is headquartered in Tampa, Florida.

        ALLEGATIONS REGARDING DEFENDANT’S BUSINESS PRACTICES

                                       Background Checks

       13.     Defendant conducts background checks on many of its job applicants as part

of a standard screening process. Additionally, Defendant also conducts background checks

on existing employees from time-to-time during the course of their employment.

       14.     Defendant does not perform these background checks in-house.               Rather,

Defendant relies on an outside consumer reporting firm to obtain this information and report it to

the Defendant. These reports constitute “consumer reports” for purposes of the FCRA.

                    FCRA Violations Relating to Background Check Class

       15.     Defendant procured consumer reports on Plaintiffs in violation of the FCRA.

       16.     Under the FCRA, it is unlawful to procure a consumer report or cause a

consumer report to be procured for employment purposes, unless:




                                                3
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 4 of 19 PageID 86



                  (i)      a clear and conspicuous disclosure has been made in writing to the
                           consumer at any time before the report is procured or caused to be
                           procured, in a document that consists solely of the disclosure, that
                           a consumer report may be obtained for employment purposes; and

                  (ii)     the consumer has authorized in writing (which authorization may
                           be made on the document referred to in clause (i)) the procurement
                           of the report.

    15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii) (emphasis added).

          17.     Defendant failed to satisfy these disclosure and authorization requirements.

          18.     Defendant did not have a stand-alone FCRA disclosure or form. The FCRA

requires that a disclosure not contain extraneous information. This is commonly referred to as the

“stand alone disclosure” requirement.

          19.     The purpose of FCRA notice provisions, including § 1681b(b)(2)(A)(i), is to put

consumers on notice that a consumer report may be prepared.                           This gives consumers the

opportunity to exercise substantive rights conferred by the FCRA or other statutes, allowing

consumers the opportunity to ensure accuracy, confidentiality and fairness.1

          20.     Without clear notice that a consumer report is going to be procured, applicants and

employees are deprived of the opportunity to make informed decisions or otherwise assert

protected rights.

          21.     Using a FCRA disclosure that is not “stand alone” violates the plain language of

the statute, and flies in the face of unambiguous case law and regulatory guidance from the

Federal Trade Commission (“FTC”).

          22.     Defendant knowingly and recklessly disregarded case law and regulatory


1
  The “notice” concept is woven into the fabric of the FCRA, as notice requirements are present in 15 U.S.C. §
1681b(b)(3)(a) (pre-adverse action); § 1681b(4)(B) (notice of national security investigation); § 1681c(h) (notification
of address discrepancy); § 1681(g) (full file disclosure to consumers); § 1681k(a)(1) (disclosure regarding use of
public record information); § 1681h (form and conditions of disclosure; and §1681(m)(a) (notice of adverse action).


                                                           4
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 5 of 19 PageID 87



guidance and willfully violated 15 U.S.C. § 1681b(b)(2)(A) by procuring consumer reports on

consumers without complying with the disclosure and authorization requirements. Defendant’s

violations were willful because Defendant knew it was required to provide a stand-alone

disclosure prior to obtaining and using consumer reports on the putative class members.

       23.     Defendant’s conduct is also willful because:

               a.      Defendant is a large and sophisticated employer with access to legal

                       advice through its own attorneys and there is no evidence it determined its

                       own conduct was lawful;

               b.      Defendant knew or had reason to know that its conduct was inconsistent

                       with published FCRA guidance interpreting the FCRA, case law and the

                       plain language of the statute;

               c.      Defendant voluntarily ran a risk of violating the law substantially greater

                       than the risk associated with a reading that was merely careless; and

               d.      Any reasonable employer of Defendant’s size and sophistication knows or

                       should know about FCRA compliance requirements.

       24.     Defendant acted in a deliberate or reckless disregard of its obligations and the

rights of Plaintiffs and other putative class members.

                       ALLEGATIONS SPECIFIC TO PLAINTIFFS

       25.     Plaintiffs applied for employment with Defendant.

       26.     As part of the hiring process, Plaintiffs were provided a background check

disclosure form.    The evidence will show Plaintiffs were provided disclosures identical or

substantially similar to the “Kforce Background Check Disclosure” attached hereto as Exhibit

“A.”



                                                 5
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 6 of 19 PageID 88



        27.    The Kforce Background Check Disclosure is not a stand-alone disclosure. The

disclosure is over 4 pages long; combines the disclosure for consumer reports with the disclosure

for investigative consumer reports; contains confusing legal conditions; requires consumers to

agree to release their private, sensitive information to an undefined universe of recipients; and is

replete with inapplicable state law information.

        28.    Defendant procured a consumer report on Plaintiffs.          The consumer report

contained personal, private, and sensitive information about Plaintiffs.

        29.    It was unlawful for Defendant to procure a consumer report on Plaintiffs without

making the disclosures required by the FCRA.                 Defendant violated 15 U.S.C. §

1681(b)(b)(2)(A)(i) by procuring consumer reports on Plaintiffs and other putative class

members for employment purposes, without first making proper disclosures in the format

required by the statute.

        30.    Plaintiffs were distracted from the disclosure by the presence of additional

information in the purported FCRA disclosure. Specifically, Defendant unlawfully inserted

extraneous provisions into forms purporting to grant Defendant authority to obtain and use

consumer report information for employment purposes. The FCRA forbids this practice, since it

mandates that all disclosures granting the authority to access and use consumer report

information for employment purposes by “stand alone disclosures” that do not include any

extraneous information or additional agreements.

        31.    Plaintiffs were confused about the nature and scope of Defendant’s investigation

into their background due to the presence of the additional language contained in Defendant’s

form.

        32.    Plaintiffs were confused about their rights due to the presence of the additional


                                                   6
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 7 of 19 PageID 89



language contained in Defendant’s form.

       33.     Plaintiffs were distracted by the presence of the additional state law information

on the disclosure, which pulled their attention away from the actual disclosure.

       34.     Plaintiff Hodge values his privacy rights. If Plaintiff Hodge was aware Defendant

presented him with an unlawful FCRA disclosure, Plaintiff Hodge would not have authorized

Defendant to procure his consumer report and dig deep into his personal, private, and sensitive

information.

       35.     Plaintiff Kortright values his privacy rights. If Plaintiff Kortright was aware

Defendant provided him with an unlawful disclosure and did not satisify the conditions for using

his personal, sensitive information, he would not have authorized Defendant to procure his

consumer report.

       36.     Plaintiff Smith values his privacy rights. If Plaintiff Smith was aware Defendant

presented him with an unlawful FCRA disclosure, Plaintiff Smith would not have authorized

Defendant to procure his consumer report and dig deep into his personal, private, and sensitive

information.

                             PLAINTIFFS’ CONCRETE HARM

       37.     Defendant violated Plaintiffs’ right to privacy by obtaining their personal, private

and sensitive information without a permissible purpose because Defendant did not provide them

a lawful disclosure before obtaining their consumer reports.

       38.     The FCRA’s protections regarding who may obtain consumer reports and under

what circumstances they may do so, are real and substantive, not merely procedural. The

violation alleged here is not just a technical requirement – without providing Plaintiffs a lawful

disclosure, Defendant had no statutory basis to obtain their consumer reports.


                                                7
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 8 of 19 PageID 90



       39.     Protection of consumer privacy is one well-recognized aspect of the FCRA, and

the statutory provisions violated here is a cornerstone of the Act, enabling consumers to

understand and have meaningful control over the dissemination of their personal, private and

sensitive information.

       40.     Defendant’s failure to provide Plaintiffs with a lawful disclosure prior to

obtaining their consumer report injured Plaintiffs in that 1) their privacy was unlawfully invaded

by Defendant unlawfully accessing their personal, private and sensitive information without a

statutory basis; and 2) Plaintiffs were deprived of information – a clear and conspicuous, stand-

alone disclosure of Defendant’s intent to procure their consumer reports, Congress requires

employers to provide consumers as a condition for obtaining a consumer report, as set forth 15

U.S.C. §§ 1681b(b)(2)(A)(i)-(ii).

       41.     Plaintiffs’ injuries were a direct result of Defendant’s conduct. Plaintiffs’ privacy

was invaded because Defendant accessed their personal, private and sensitive information after

providing them an illegal disclosure of its intent to do so.

       42.     Defendant’s conduct is precisely the type that Congress sought to prevent –

protection of consumer privacy – with the requirement that employers provide a clear and

conspicuous disclosure in a stand-alone document, before procuring a consumer report for

employment purposes.

       43.     Plaintiffs have suffered a concrete, in-fact injury that is directly traceable to

Defendant’s conduct and that is likely redressable by a favorable decision here.

                             DEFENDANT ACTED WILLFULLY

       44.     Defendant knew or should have known about its legal obligations under the

FCRA. These obligations are well established in the statute’s plain language, judicial decisions



                                                  8
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 9 of 19 PageID 91



interpreting the Act, and in the Federal Trade Commission’s and Consumer Financial Protection

Bureau’s promulgations.

       45.       Defendant obtained, or had available, substantial written materials, which

apprised it of its duties under the FCRA.

       46.       These requirements have been part of the fabric of the FCRA since Congress

enacted it. Defendant has had decades by which to become compliant with this requirement, yet

it has not done so.

       47.       Despite knowledge of these legal obligations, Defendant acted consciously in

breaching its known duties and depriving the Plaintiffs and putative class members of their rights

under the FCRA.

       48.       As a result of these FCRA violations, Defendant is liable to Plaintiffs and to each

putative class member for statutory damages from $100.00 to $1,000.00 pursuant to 15

U.S.C. §1681n(a)(1)(A), plus punitive damages pursuant to 15 U.S.C. § 1681n(a)(2), for the

violations alleged herein, and for attorney’s fees and costs pursuant to § 1681n and § 1681o.

                               CLASS ACTION ALLEGATIONS

       49.       In Counts I and II, Plaintiffs Smith, Hodge and Kortright assert a FCRA claim

under 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii) on behalf of a “Background Check Class”

consisting of:

                 ALL KFO RCE INC. emp l oyees an d job app li can ts i n the
                 Uni ted S tates wh o w ere sub ject of a consu mer rep ort for
                 emp l oymen t pu rp oses to wh om KFO RCE INC. f ail ed to
                 p rovid e a l awful di scl osure b ef ore p rocu rin g th e re port
                 as requi red b y 15 U.S .C. § 1681b (b)(2)(A) w ithin fi ve
                 years of th e fil in g of thi s comp lain t th rou gh th e d ate of
                 th e fin al jud gment i n th is action .

       50.       Numerosity:    The members of the putative classes are so numerous that


                                                  9
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 10 of 19 PageID 92



joinder of all Class members is impracticable.         Defendant regularly obtains and uses

information in consumer reports to conduct background checks on prospective employees and

existing employees, and frequently relies on such information, in whole or in part, in the hiring

process. Plaintiffs are informed and believe that during the relevant time period, thousands of

Defendant’s employees and prospective employees satisfy the definition of the putative

classes. Based on the number of putative class members, joinder is impracticable. The names

and addresses of the Class members are identifiable through Defendant’s records and published

Class members may be notified of this action by mailed notice.

       51.    Typicality:    Plaintiffs’ claims are typical of those of the members of the

putative classes. Defendant typically uses consumer reports to conduct background checks

on employees and prospective employees.        The FCRA violations suffered by Plaintiffs are

typical of those suffered by other putative class members, and Defendant treated Plaintiffs

consistent with other putative class members in accordance with its standard policies and

practices.

       52.    Adequacy:      Plaintiffs will fairly and adequately protect the interests of the

putative classes, and have retained counsel experienced in complex class action litigation.

       53.    Commonality: Common questions of law and fact exist as to all members of the

putative classes, and predominate over any questions solely affecting individual members of

the putative classes. These common questions include, but are not limited to:

                  a. whether Defendant uses consumer report information to conduct

                      background checks on employees and prospective employees;

                  b. whether Defendant violated the FCRA by procuring consumer report

                      information without making proper disclosures in the format required by



                                               10
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 11 of 19 PageID 93



                        the statute;

                    c. whether Defendant violated the FCRA by procuring consumer report

                        information based on invalid authorizations;

                    d. whether Defendant’s violation of the FCRA was willful;

                    e. the proper measure of statutory damages; and

                    f. the proper form of injunctive and declaratory relief.

        54.     This case is maintainable as a class action because prosecution of actions by or

against individual members of the putative classes would result in inconsistent or varying

adjudications and create the risk of incompatible standards of conduct for the Defendant.

Further, adjudication of each individual class member’s claim as a separate action would

potentially be dispositive of the interest of other individuals not a party to such action, thereby

impeding their ability to protect their interests.

        55.     This case is also maintainable as a class action because Defendant acted or

refused to act on grounds that apply generally to the putative classes, so that final

injunctive relief or corresponding declaratory relief is appropriate with respect to the Class as

a whole.

        56.     Class certification is also appropriate because questions of law and fact common

to the putative classes predominate over any questions affecting only individual members of the

putative classes, and also because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendant’s conduct, which is described in

this Complaint, stems from common and uniform policies and practices, resulting in common

violations of the FCRA.        Members of the putative classes do not have an interest in

pursuing separate actions against the Defendant, as the amount of each class member’s



                                                     11
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 12 of 19 PageID 94



individual claim for damages is small in comparison to the expense and burden of individual

prosecution. Class certification will also obviate the need for unduly duplicative litigation that

might result in inconsistent judgments concerning Defendant’s practices.                 Moreover,

management of this action as a class action will not present any foreseeable difficulties. In the

interests of justice and judicial efficiency, it would be desirable to concentrate the litigation

of all putative class members’ claims in a single action, brought in a single forum.

       57.      Plaintiffs intend to send notice to all members of the putative classes to the

extent required by the Federal Rules of Civil Procedure.        The names and addresses of the

putative class members are readily available from Defendants’ records.

                                          COUNT I
                             Failure to Make Proper Disclosure in
                       Violation of FCRA 1 5 U.S.C. § 1681b(b)(2)(A)(i)

       58.      Plaintiffs Smith, Hodge and Kortright allege and incorporate by reference the

allegations in the preceding paragraphs 1-6, 9, 13-21, 25-36.

       59.      In violation of the FCRA, the FCRA disclosure Defendant required the

Background Check Class to complete as a condition of their employment with Defendant, does

not satisfy the disclosure requirements of 15 U.S.C. § 1681b(b)(2)(A)(i) because Defendant

failed to provide a stand-alone document as to the consumer report information being obtained

and utilized.

       Plaintiffs’ First Concrete Injury under § 1681b(b)(2)(A)(i): Informational Injury

       60.      Plaintiffs suffered a concrete informational injury because Defendant failed to

provide Plaintiffs with information to which they were entitled to by statute, namely a stand-alone

FCRA disclosure before procuring their consumer reports. Through the FCRA, Congress created

a new right – the right to receive the required disclosure as set out in the FCRA – and a new injury



                                                12
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 13 of 19 PageID 95



– not receiving a stand-alone disclosure.

       61.     Pursuant to § 1681b(b)(2), Plaintiffs were entitled to receive certain information

at a specific time, namely a disclosure that a consumer report may be procured for employment

purposes in a document consisting solely of the disclosure. Such a disclosure was required to be

provided to Plaintiffs before the consumer report was to be procured. By depriving Plaintiffs of

this information, in the form and at the time they were entitled to receive it, Defendant injured

Plaintiffs and the putative class members they seek to represent.

       62.     Defendant violated the FCRA by procuring consumer reports on Plaintiffs and

other Background Check Class members without first making proper disclosures in the format

required by 15 U.S.C. § 1681b(b)(2)(A)(i). Namely, these disclosures had to be made: (1) before

Defendant actually procured consumer reports, and (2) in a stand-alone document, clearly

informing Plaintiffs and other Background Check Class members that Defendant might procure a

consumer report on each of them for purposes of employment. The required disclosures were

not made, causing Plaintiffs an informational injury.

       63.     Defendant’s failure to provide Plaintiffs and the putative class with a lawful

disclosure created a risk of harm that Plaintiffs and members of the putative class would be

confused and distracted by the extraneous language present in Defendant’s unlawful FCRA

disclosure.

      Plaintiffs’ Second Concrete Injury under § 1681b(b)(2)(A)(i): Invasion of Privacy

       64.     Defendant invaded Plaintiffs’ rights to privacy. Under the FCRA, “a person may

not procure a consumer report, or cause a consumer report to be procured, for employment

purposes with respect to any consumer, unless” it complies with the statutory requirements (i.e.,

disclosure and authorization) set forth in 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii).



                                                13
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 14 of 19 PageID 96



       65.     The FCRA created a statutory cause of action akin to invasions of privacy and

intrusions upon seclusion, harms recognized as providing the basis for lawsuits under English

and American law. Defendant invaded Plaintiffs’ privacy and intruded upon Plaintiffs’ seclusion

by procuring a consumer report on them and viewing their private and personal information

without lawful authorization.

       66.     The foregoing violations were willful. At the time Defendant violated 15 U.S.C.

§ 1681b(b)(2)(A)(i) Defendant knew it was required to provide a stand-alone disclosure (separate

from the employment application) prior to obtaining and then utilizing a consumer report on

Plaintiffs and the putative class. A plethora of authority, including both case law and FTC

opinions, existed at the time of Defendant’s violations on this very issue that held waivers cannot

be included in the FCRA forms at issue. Defendant’s willful conduct is also reflected by, among

other things, the following facts:

                   a. Defendant knew of potential FCRA liability;

                   b. Defendant is a large corporation with access to legal advice through its

                       own general counsel’s office and outside employment counsel, and there

                       is not contemporaneous evidence that it determined that its conduct was

                       lawful;

                   c. Defendant knew or had reason to know that its conduct was inconsistent

                       with published FTC guidance interpreting the FCRA and the plain

                       language of the statute; and

                   d. Defendant voluntarily ran a risk of violating the law substantially greater

                       than the risk associated with a reading that was merely careless.

       67.     Plaintiffs and the Background Check Class are entitled to statutory damages of



                                                14
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 15 of 19 PageID 97



not less than one hundred dollars ($100.00) and not more than one thousand dollars ($1,000.00)

for each and every one of these violations under 15 U.S.C. § 1681n(a)(1)(A), in addition to

punitive damages under 15 U.S.C. § 1681n(a)(2).

       68.     Plaintiffs and the Background Check Class are further entitled to recover their

costs and attorneys’ fees, in accordance with 15 U.S.C. § 1681n(a)(3).

       WHEREFORE, Plaintiffs, on behalf of themselves and the putative class, prays for relief

as follows:

                  a. determining that this action may proceed as a class action;

                  b. designating Plaintiffs as class representatives and designating Plaintiffs’

                      Counsel as counsel for the putative class;

                  c. issuing proper notice to the putative class at Defendant’s expense;

                  d. finding that Defendant committed multiple, separate violations of the

                      FCRA;

                  e. finding that Defendant acted willfully in deliberate or reckless

                      disregard of Plaintiffs’ rights and its obligations under the FCRA;

                  f. awarding statutory damages as provided by the FCRA to members of the

                      putative class; and

                  g. awarding reasonable attorneys’ fees and costs as provided by the FCRA.

                                         COUNT II
                          Failure to Obtain Proper Authorization in
                      Violation of FCRA 1 5 U.S.C. § 1681b(b)(2)(A)(ii)

       69.     Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs 1-6, 9, 13-21, 25-36.

       70.     Defendant violated the FCRA by procuring consumer reports relating to Plaintiffs



                                               15
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 16 of 19 PageID 98



and other Background Check Class members without proper authorization. The authorization

requirement under 15 U.S.C. § 1681b(b)(2)(A)(ii) follows the disclosure requirement of §

1681b(b)(2)(A)(i) and presupposes that the authorization is based upon a valid disclosure.

      Plaintiffs’ First Concrete Injury under § 1681b(b)(2)(A)(ii): Informational Injury

       71.     Plaintiffs suffered a concrete informational injury because Defendant failed to

provide Plaintiffs with information to which they were entitled to by statute, namely a stand-

alone FCRA disclosure. Thus, through the FCRA, Congress has created a new right—the right

to receive the required disclosure as set out in the FCRA—and a new injury—not receiving a

stand-alone disclosure.

       72.     Pursuant to §1681b(b)(2), Plaintiffs were entitled to receive certain information at

a specific time, namely a disclosure that a consumer report may be procured for employment

purposes in a document consisting solely of the disclosure. Such a disclosure was required to be

provided to Plaintiffs before the consumer report was to be procured. By depriving Plaintiffs of

this information, in the form it should have been provided, Defendant injured Plaintiffs and the

putative class members they seek to represent.

       73.     Defendant violated the FCRA by procuring consumer reports on Plaintiffs and

other Background Check Class members without first making proper disclosures in the format

required by 15 U.S.C. § 1681b(b)(2)(A)(i). Namely, these disclosures had to be made: (1) before

Defendant actually procured consumer reports, and (2) in a stand-alone document, clearly

informing Plaintiffs and other Background Check Class members that Defendant might procure a

consumer report on each of them for purposes of employment.

       74.     Plaintiffs suffered an informational injury. Under the FCRA, “a person may not

procure a consumer report, or cause a consumer report to be procured, for employment purposes



                                                 16
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 17 of 19 PageID 99



with respect to any consumer, unless” it complies with the statutory requirements (i.e., disclosure

and authorization) as set forth in 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii).

       75.     Defendant’s failure to provide Plaintiffs and the putative class with a lawful

disclosure created a risk of harm that Plaintiffs and members of the putative class would be

confused and distracted by the extraneous language.

      Plaintiffs’ Second Concrete Injury under § 1681b(b)(2)(A)(ii): Invasion of Privacy

       76.     Additionally, Defendant invaded Plaintiffs’ rights to privacy and intruded upon

their seclusion. Under the FCRA, “a person may not procure a consumer report, or cause a

consumer report to be procured, for employment purposes with respect to any consumer, unless”

it complies with the statutory requirements (i.e., disclosure and authorization) set forth in the

following subsections: 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii).          Plaintiffs’ consumer reports

contained a wealth of private information which Defendant had no right to access absent a

specific Congressional license to do so. Defendant invaded Plaintiffs’ privacy and intruded upon

Plaintiffs’ seclusion by procuring a consumer report on them and viewing their personal, private,

and sensitive information without lawful authorization.

       77.     The foregoing violations were willful. At this time Defendant violated 15 U.S.C.

§ 1681b(b)(2)(A)(ii).   Defendant knew that in order for it to have authorization to obtain

consumer reports on Plaintiffs and the putative class members it was required to provide a stand-

alone form (separate from the employment application) prior to obtaining and then utilizing a

consumer report on Plaintiffs and the putative class. When Plaintiffs executed Defendant’s

illegal FCRA Disclosure, a plethora of authority, including both case law, and FTC opinions,

existed at the time of Defendant’s violations on this very issue that held waivers cannot be

included in the FCRA forms at issue. Defendant’s willful conduct is also reflected by, among



                                                17
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 18 of 19 PageID 100



 other things, the following facts:

                    a. Defendant knew of its potential FCRA liability;

                    b. Defendant is a large corporation with access to legal advice through its

                        own general counsel’s office and outside employment counsel, and there

                        is not contemporaneous evidence that it determined that its conduct was

                        lawful;

                    c. Defendant knew or had reason to know that its conduct was inconsistent

                        with published FTC guidance interpreting the FCRA and the plain

                        language of the statute; and

                    d. Defendant voluntarily ran a risk of violating the law substantially greater

                        than the risk associated with a reading that was merely careless.

        78.     Plaintiffs and the putative Background Check Class are entitled to statutory

 damages of not less than one hundred dollars ($100.00) and not more than one thousand dollars

 ($1,000.00) for each and every one of these violations under 15 U.S.C. § 1681n(a)(1)(A), in

 addition to punitive damages under 15 U.S.C. § 1681n(a)(2).

        79.     Plaintiffs and the putative Background Check Class are further entitled to recover

 their costs and attorneys’ fees, in accordance with 15 U.S.C. § 1681n(a)(3).

        WHEREFORE, Plaintiffs, on behalf of themselves and the putative class, prays for relief

 as follows:

                    a. determining that this action may proceed as a class action;

                    b. designating Plaintiffs as class representatives and designating Plaintiffs’

                        Counsel as counsel for the putative class;

                    c. issuing proper notice to the putative class at Defendant’s expense;



                                                 18
Case 8:19-cv-02068-CEH-CPT Document 14 Filed 10/10/19 Page 19 of 19 PageID 101



                   d. finding that Defendant committed multiple, separate violations of the

                       FCRA;

                   e. finding that Defendant acted willfully in deliberate or reckless

                       disregard of Plaintiffs’ rights and its obligations under the FCRA;

                   f. awarding statutory damages as provided by the FCRA to members of the

                       putative class; and

                   g. awarding reasonable attorneys’ fees and costs as provided by the FCRA.

                                 DEMAND FOR JURY TRIAL

        Plaintiffs and the putative classes demand a trial by jury.

 Dated this 10th day of October, 2019.

                                                      /s/ Marc R. Edelman
                                                      Marc R. Edelman, Esq.
                                                      Florida Bar No.: 0096342
                                                      MORGAN & MORGAN, P.A.
                                                      201 N. Franklin Street, Suite 700
                                                      Tampa, FL 33602
                                                      Telephone: 813-223-5505
                                                      Fax: 813-257-0572
                                                      MEdelman@forthepeople.com
                                                      Attorney for Plaintiffs
                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been provided via
 electronic transmission and/or via U.S. Mail on this 10th day of October, 2019, to the following:
        Jennifer Monrose Moore, Esq.
        Ogleree, Deakins, Nash, Smoak & Stewart, P.C.
        100 North Tampa Street, Suite 3600
        Tampa, Florida 33602
        jennifer.moore@ogletree.com
        Attorney for Defendant

                                                      /s/ Marc R. Edelman
                                                      Marc R. Edelman, Esq.




                                                 19
